Citation Nr: 0936238	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-28 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to a TDIU.  The RO 
confirmed this decision in December 2004 and January 2005.  
The Veteran filed a notice of disagreement with the RO's 
denial in January 2005.  Given that the notice of 
disagreement was received within one year of the original 
denial of a TDIU in September 2004, this decision is 
considered the rating decision on appeal.  See 38 C.F.R. 
§ 20.302(a).  

In December 2007, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The Board remanded this case for additional development in 
February 2008.  The directives of the remand were 
substantially followed.


FINDING OF FACT

The Veteran meets the percentage standards of a TDIU and is 
shown by the medical evidence of record to be unemployable 
due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.3, 
4.16 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his 
service-connected disabilities and thus seeks entitlement to 
a total disability rating.  He filed his claim for a TDIU in 
June 2004.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

The Veteran does not have any total schedular disability 
ratings in effect.  He is presently service connected for 
hypertensive heart disease rated as 30 percent disabling, 
effective October 18, 2005, and 10 percent prior to this 
date; peripheral vascular disease of the bilateral lower 
extremities rated as 20 percent disabling each; low back 
strain rated as 20 percent disabling, effective October 29, 
2005, and 10 percent prior to this date; bilateral knee 
arthritis rated as 10 percent disabling each; hypertension 
rated as 10 percent disabling; and residuals of left hand 
boxer's fracture, right eye cataract, and bilateral hearing 
loss, each rated as 0 percent disabling.  His combined rating 
is 70 percent from June 10, 2002 and 80 percent from October 
29, 2005.  The combined ratings include application of the 
bilateral factor under 38 C.F.R. § 4.26 for the knees and 
peripheral vascular disease of the lower extremities.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

The Veteran meets the percentage standards of a TDIU under 
38 C.F.R. § 4.16(a), as his peripheral vascular disease 
ratings of the bilateral lower extremities combine to a 
rating of 36 percent under 38 C.F.R. § 4.25, Table I, and 
then with an additional 10 percent rating added to this for 
the bilateral factor under 38 C.F.R. § 4.26, the single 
disability rating for the peripheral vascular disease of the 
bilateral lower extremities is 46, which rounds up to 50 
percent.  Thus, the Veteran has one single disability rated 
as 40 percent or more and additional disability to bring the 
combined rating to 70 percent or more.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  Id. 

The Veteran submitted on his claim that he stopped working in 
May 2002.  He last worked as a warehouseman for Nike 
Incorporated and had been at this job since 1992.  He 
indicated that he left this job due to back pain and that the 
company had no other job that he could do because of back 
problems and medications.  

A May 2002 Certification of Health Care Provider form under 
the Federal and State Family Medical Leave Act was filled out 
by a VA Adult Nurse Practitioner.  The nurse noted that the 
Veteran had May 2002 lumbar spine x-ray evidence of small 
anterior osteophytes at L3, L4-L5 with an impression of mild 
spondylitic changes of the lumbar spine.  The nurse was 
unable to answer when the x-ray became abnormal but noted 
that the Veteran had a 15-year history of chronic back pain 
and the duration of pain might be present as long as he 
lived.  The Veteran stated that when he did his routine 
assigned duties, which involved lifting, he got pain.  The 
nurse indicated that this was understandable and one could 
assume it would continue.  It was recommended that he remain 
off work during acute pain and engage in light duty.  The 
Veteran was given narcotics and muscle relaxants for acute 
pain and took Ibuprofen 600 milligrams as needed for pain on 
a routine basis.  The nurse again stated that she felt the 
Veteran could perform light duty tasks.  

A May 2002 VA outpatient treatment record signed by the same 
nurse who filled out the above form noted that the Veteran 
reported that in May 2002, he suddenly developed bilateral 
muscle tightness in the low back with sharp pain when he bent 
over to drink water one morning.  He continued to have sharp 
pain with certain movement (at a 7 out of 10) with dull, 
aching pain with sitting.  

VA examinations provided in July 2002 address the Veteran's 
service-connected disabilities.  Other than one examination 
that noted the Veteran's reports that he had been unable to 
work since May of 2002 due to his back pain, the examination 
reports do not address any effect on the Veteran's 
employability.  
A November 2002 letter to the Veteran from the Human 
Resources Manager at Nike noted that the Veteran had been on 
family medical leave for 12 weeks and given an additional 15 
weeks after that period expired.  The Veteran's employment 
status was re-evaluated in November 2002 and it was 
determined that there was no reasonable accommodation that 
would enable the Veteran to perform the essential job 
functions of his current position or any available alternate 
position with Nike with or without accommodation.  Thus, Nike 
terminated the employment relationship.

In May 2004, a VA psychology evaluation record noted that the 
Veteran indicated that he had been unemployed since May 2002 
because of pain related to an injury he incurred while 
intoxicated at a party.  He indicated that he had consumed a 
significant amount of whiskey and was dancing with a group of 
people when a woman pulled his leg and caused him to fall.

An October 2005 general VA examination report shows the 
Veteran stated that he quit working in May 2002 due to back 
and knee problems.  With respect to his hypertension and 
hypertensive heart disease it was found that there were no 
significant effects on occupational activities.  The 
peripheral vascular disease of the lower extremities also was 
found not to be significant enough to restrict employment 
opportunities.  It was noted that the Veteran had a problem 
with depression and alcohol abuse and that certainly the 
amount of beer and vodka the Veteran reported he drank (6 
pack of beer and pint of vodka three times a week) would 
potentially interfere with any job.

The Veteran underwent a VA joints examination in October 2005 
addressing the back, knee, and left hand disabilities, but 
the examiner did not offer any opinion on any effects on the 
Veteran's employability due to these disabilities.  Eye and 
audio examinations also were provided in October 2005 with no 
opinion offered on any effects of these disabilities on the 
Veteran's employability.

In March 2009, the Veteran underwent examinations to 
determine whether his service-connected disabilities rendered 
him unemployable.  The March 2009 VA audio examination noted 
that the Veteran had normal hearing sensitivity bilaterally 
and thus his hearing should not preclude him from obtaining 
substantially gainful employment.  The March 2009 eye 
examination also noted that there were no significant effects 
on employment due to any eye disability.  Additional 
examination in March 2009 noted that the Veteran had multiple 
problems including, but not limited to, hypertension and 
coronary artery disease with left ventricular hypertrophy and 
reduced ejection fraction and complaints of dyspnea on 
exertion, with peripheral neuropathy and morbid obesity.  It 
was the examiner's opinion that because of these and multiple 
other problems (the orthopedic evaluation would address those 
disabilities) the Veteran was unable to engage in any gainful 
employment.

A March 2009 VA orthopedic evaluation notes that the examiner 
reviewed the claims file and the Veteran's complaints in his 
back, knees, left shoulder, and left hand.  After physical 
evaluation, the assessments were left hand ring mallet 
finger, status post fifth metacarpal neck fracture, healed; 
moderate to severe degenerative joint disease of both knees; 
status post left rotator cuff repair with intermittent pain; 
and moderate degenerative disk disease of the lumbar spine.  
The examiner found that the Veteran would have a difficult 
time performing light or heavy duty.  Given his current 
conditions, which were multiple, he should be able to perform 
some sedentary work; but he would have a hard time working 
during his flare-ups, which were more frequent in the winter.  
It would be difficult for the Veteran to earn a living wage 
given the frequency of his flare-ups.  He could perform 
sedentary work but it might not be full-time.  Additionally, 
the type of job that he would have would have to allow him to 
use his Oxycontin as needed and thus, could not involve any 
sort of driving or operating dangerous equipment, et cetera.  

The record shows the Veteran has not worked since 2002 after 
injuring his back.  He was unable to work as a warehouse 
person with all of the manual labor involved with this 
position and was terminated by his employer in November 2002.  
While any new injury to the back would not be service-
connected, the May 2002 x-ray examination of the lumbar spine 
showed mild spondylitic changes of the lumbar spine and the 
nurse commented that even though she could not answer when 
the x-ray became abnormal, the Veteran had a 15-year history 
of chronic back pain.  VA had rated his service-connected 
back disability as 10 percent disabling since 1992; and his 
diagnosed condition has been chronic lumbar strain.  As the 
medical evidence does not differentiate between the service-
connected back disability and any additional disability that 
resulted from the back injury in 2002, the Board is precluded 
from doing so, as well.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Thus, all of the present impairment in 
the back shown on x-ray examination in 2002 and thereafter is 
considered part of the service-connected back disability.

An October 2005 general VA examination noted that the 
Veteran's alcohol abuse would potentially interfere with any 
job.  In March 2009, a VA examiner noted that the Veteran had 
multiple problems including, but not limited to, hypertension 
and coronary artery disease with left ventricular hypertrophy 
and reduced ejection fraction and complaints of dyspnea on 
exertion, with peripheral neuropathy and morbid obesity.  It 
was the examiner's opinion that because of these and multiple 
other problems (including the orthopedic disabilities) the 
Veteran was unable to engage in any gainful employment.  A 
March 2009 VA orthopedic evaluation also notes that the 
examiner reviewed the claims file and had complaints in his 
back, knees, left shoulder, and left hand.  The examiner 
found that the Veteran would have a difficult time performing 
light or heavy duty and could at best perform sedentary work 
on a part-time basis.  Additionally, he would have to be able 
to use his prescription pain medication and could not operate 
dangerous equipment or drive as part of his job duties.  

The Veteran is not service-connected for morbid obesity, a 
left shoulder condition, or alcohol abuse/ depression and 
these disabilities cannot be factored into the assessment of 
whether the Veteran is unemployable.  The medical evidence 
shows that these conditions do not actually have any 
significant impact on the Veteran's employability.  The 
examiner in 2005 posited that the amount of liquor the 
Veteran reported that he drunk would interfere with any job 
but did not offer any definitive statement that any alcohol 
abuse or depression rendered the Veteran unemployable.  The 
Veteran's obesity also has not been singled out as a 
significant condition preventing the Veteran from working.  
His left shoulder condition was described as causing only 
intermittent pain in 2009 and was not previously mentioned as 
a condition preventing employment.  On the other hand, the 
Veteran's service-connected disabilities of hypertension, 
coronary artery disease, peripheral neuropathy, and a back 
condition were factors considered in determining that the 
Veteran was unemployable.  Medical opinions of record support 
the finding that the Veteran is unable to engage in more than 
marginal employment.  In 2009, it was reported that the heart 
conditions caused dyspnea on exertion; the knee disabilities 
were moderate to severe; and the back disability was 
considered moderate.  Given the severity of his service-
connected disabilities, specifically his heart, back, and 
knee disabilities, all doubt is resolved in the Veteran's 
favor that he is unemployable due to his service-connected 
disabilities, rather than the non-service connected 
disabilities.  See 38 C.F.R. § 4.3.

Thus, entitlement to a TDIU is warranted.  

The Veteran's claim for entitlement to a TDIU has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to a TDIU is granted, subject to the rules and 
payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


